Citation Nr: 0520526	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-03 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from November 1969 to March 
1972.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that in an April 2004 rating decision, the RO 
granted entitlement to special monthly compensation (SMC) 
based on loss of use of creative organ.  Additionally, in the 
veteran's VA form 1-9 dated in April 2004, the veteran only 
appealed the issue of entitlement to service-connection for 
hypertension as secondary to service-connected diabetes 
mellitus.  Therefore, the issue of entitlement to an 
increased rating for diabetes mellitus, denied by the RO in a 
May 2003 rating decision and SMC are not before the Board for 
appellate consideration.  The only issues for appellate 
review are as listed on the title page of this document.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Hypertension is not shown during active service or within 
the initial post-service year, and the competent medical 
evidence establishes no medical relationship between 
hypertension and the veteran's service-connected diabetes 
mellitus.

3.  The clinical signs and manifestations of the veteran's 
service-connected PTSD are productive of social and 
industrial impairment with reduced reliability and 
productivity as characterized by complaints of difficulties 
concentrating, panic attacks more than once a week, sleeping 
problems, and such objective symptoms as depressed and 
anxious mood, difficulty in establishing and maintaining 
effective work and social relationships, impairment of short-
and long-term memory and Global Assessment of Functioning 
(GAF) scores between 45 and 65.  

4.  The veteran's service-connected PTSD alone is not 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service or secondary to service-connected diabetes mellitus, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.  Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for an evaluation of 50 percent, but 
no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.126, 
4.130, Diagnostic Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via an August 2002 RO letter, a February 2003 RO 
letter, a November 2003 statement of the case, and an April 
2004 statement of the case.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence during a hearing on appeal, but he 
declined such opportunity.  As no additional evidence, which 
may aid the veteran's claim or might be pertinent to the 
bases of the claim, has been submitted or identified, the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the veteran is 
not prejudiced by the Board's consideration of his claims as 
VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing his claims.  He has, by information letters, rating 
decisions, and statements of the case, been advised of the 
evidence considered in connection with his appeal and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.



Service Connection for Hypertension 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In Allen v. 
Brown, 7. Vet. App. 439 (1995), the Court held that 
'disability' as set forth in 38 U.S.C.A. § 1110 (West 1991) 
'refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.' 
Allen, 7 Vet. App. At 448. The Court found that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

Service connection for diabetes mellitus is in effect as 20 
percent disabling.  

The medical evidence of record includes the veteran's service 
medical records dated from January 1968 to October 1972.  
There is no diagnosis of hypertension in the veteran's 
service medical records.

The post-service medical evidence includes various treatment 
reports that show that the veteran is currently diagnosed 
with hypertension.  However, these treatment reports do not 
relate the veteran's hypertension to his active service, or 
to his service-connected diabetes mellitus.  

The VA examined the veteran in January 2004 in order to 
determine the etiology of his currently diagnosed 
hypertension.  The examiner indicated that he reviewed the 
veteran's c-file and medical history, and noted that the 
veteran's hypertension was diagnosed at the same time as his 
diabetes mellitus in 1986.  Based on a review of the 
veteran's medical history, the examiner indicated that the 
veteran hypertension was not likely related to his diabetes 
mellitus, because both were diagnosed at the same time. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

As previously mentioned, the record does not show that the 
veteran was diagnosed with hypertension in service, or for 
many years after service.  Service medical records show no 
diagnosis or treatment of hypertension.  The January 2004 VA 
medical opinion indicated that the veteran's currently 
diagnosed hypertension is not related to his service-
connected diabetes mellitus.  The veteran has not submitted 
any medical evidence that supports his contention that his 
hypertension is related to his diabetes mellitus.  The only 
evidence in support of the veteran's claim are his own lay 
statements.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not show that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his currently diagnosed hypertension, his lay statements 
cannot serve as a basis upon which to grant his claim.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).

Based on the evidence of record, the Board finds that the 
veteran's currently diagnosed hypertension is not related to 
his active service, nor is it proximately due to his service-
connected diabetes mellitus.  According, entitlement to 
service connection for hypertension, claimed as secondary to 
the veteran's service-connected diabetes mellitus, is denied.  
38 C.F.R. §§ 3.102, 3.310(a); Allen, Vet. App. At 446-48. 

The Board has also considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  In this case, after reviewing the evidence 
of record and for the reasons discussed above, the Board 
finds that the evidence is not in relative equipoise, and 
thus, the benefit of the doubt rule is not for application in 
this case.



An Increased Evaluation for PTSD

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

The schedular criteria used in assessing the severity of a 
mental disorder, such as PTSD, incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  Under the 
schedular criteria, a 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

The record contains various treatment reports dated from 1999 
to the present.  In a VA medical report dated in August 1999, 
the veteran was given an AXIS I diagnosis of PTSD and 
assigned a GAF score of 61.  In a subsequent VA treatment 
record dated in June 2000, the veteran was assigned a GAF 
score of 50.  

The record also includes a VA medical examination conducted 
in May 2001.  The examiner noted the veteran's subjective 
complains of nightmares, flashbacks, problems with 
depression, preferring to be alone, and aversion to crowds.  
The veteran further reported having nightmares and flashbacks 
almost daily, and that he was having problems with his short 
and long term memory.  The veteran also complained of visual 
hallucinations.  The examiner gave the veteran an AXIS I 
diagnosis of PTSD and assigned him a GAF score 45 to 50. 

A VA treatment note dated in March 2002 indicated that the 
veteran was experiencing flashbacks, difficulty with sleep, 
and problems with his memory.  His GAF score was 65.

The VA examined the veteran again in October 2002.  At the 
examination the veteran indicated that he had no social 
relationships, no friends, and that he likes to be alone.  
The examiner indicated that the veteran is currently living 
with someone, but would not tell the examiner who it was.  
The veteran also reported having trouble sleeping, 
experiencing 2-3 flashbacks a week, being unable to watch war 
movies, and not feeling safe.  A mental status examination of 
the veteran indicated that the veteran: was calm and 
cooperative; that he had a terrible mood and a restrained 
affect; had speech that was normal in rate and tone; had a 
logical thought process; had no flight of ideas or loss of 
association; denied homicidal ideation; experienced no 
hallucinations or delusions; was alert and oriented times 3; 
and, had limited insight and good judgment.  The examiner 
gave the veteran an AXIS I diagnosis of PTSD, and assigned 
him a GAF score of 55.  In the examiner's opinion the veteran 
was experiencing moderate difficulty in occupation and social 
functioning.

The VA also examined the veteran in August 2003.  On mental 
status examination, the veteran reported feeling tense and 
tremulous, having nightmares about combat 3-4 times a week, 
feeling on edge, and having difficulties maintaining 
interpersonal relationships with women.  The examiner 
indicated that the veteran: was polite and cooperative; was 
not in acute distress; had an appropriate and non-constricted 
affect; had an appropriate mood that was within normal 
limits; and, was alert, oriented and coherent with no evident 
signs of psychosis.  The examiner gave the veteran an AXIS I 
diagnosis of PTSD and assigned a GAF score of 55. 

Finally, the record contains VA treatment reports submitted 
by the veteran with a signed waiver in August 2004.  In a 
treatment report dated in January 2004 the veteran reported 
having panic attacks 3 to 4 times a week.  In a treatment 
report dated in March 2004, the veteran reported having 
auditory hallucinations. 

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorder, 4th Edition (DSM-IV), 
a score of 61 to 70 represents some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social occupation, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well.  A GAF score of 51 to 60 represents 
moderate symptoms, with moderate difficulty in social and 
occupational functioning.  However, a GAF score of 41 to 50 
signifies serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 31 
to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., where a depressed man avoids friends, neglects family, 
and is not able to work).  American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorder (DSM), 
32 (4th ed.) (1994) (DSM-IV); 38 C.F.R. §§ 4.125, 4.130 
(2004).

With respect to the disability at issue, the Board has found 
the disability under consideration to be of such severity as 
to warrant the assignment of a higher rating on a schedular 
basis.  Significantly, the level of symptomatology, shown 
during the pendency of the veteran's appeal in all treatment 
and examination records, is more commensurate with a 
schedular 50 percent rating for PTSD.  

Essentially, the veteran's mental disorder affects his 
abilities to function with such deficiencies as depressed and 
anxious mood, panic attacks, limited insight, auditory 
hallucinations, poor memory, and an inability to sleep.  
Thus, as supported by the evidence of record, the veteran's 
symptoms of PTSD more nearly approximate the level of 
impairment associated with a 50 percent evaluation.  
Therefore, in light of the evidence as noted above, the Board 
concludes that the veteran's major depressive disorder is 
productive of impairment warranting the higher evaluation of 
50 percent under Diagnostic Code 9411.

As for the potential for a yet higher rating, the Board notes 
the medical evidence shows that the veteran has been assigned 
GAF scores ranging from 45 to 65.  The totality of the 
evidence reflects serious symptoms, warranting no more than a 
50 percent rating under the applicable criteria.  The 
evidence does not demonstrate that the service-connected 
disability is by itself productive of occupational and social 
impairment with deficiencies in most areas or an inability to 
establish and maintain effective relationships.  While the 
veteran may suffer from some level of social impairment, in 
that he has been withdrawn and isolative, with minimal 
socialization, the evidence does not show that he necessarily 
is prevented from establishing and maintaining such 
relationships.  

Although the veteran has been given GAF scores of 50, which 
equate to serious symptoms under the DSM-IV, he does not have 
the symptomatology commensurate with a 70 percent rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As was 
mentioned above, the most recent VA examination in August 
2003 indicated that the veteran was not experiencing the 
symptoms commensurate with a 70 percent rating such as 
suicidal ideation, illogical and obscure speech, near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  In all of the treatment records submitted for 
review, the examiners have not indicated that the veteran was 
suicidal or homicidal.  Additionally, the treatment records 
do not indicate that the veteran is experiencing: near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively; 
impaired impulse control; or, neglect of personal appearance 
and hygiene.  The Board thus finds that the veteran's PTSD is 
not of such severity as to warrant a 70 percent disability 
rating under the provisions of Diagnostic Code 9411 (2004).   

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the 50 percent rating 
granted by the Board in this decision, and currently assigned 
to the veteran's disability.  The Board finds that no 
evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate a higher rating.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for hypertension is denied.   

An increased evaluation of 50 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


